Citation Nr: 1427638	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for a right knee disability, in particular status post arthrotomy with post-traumatic degenerative joint disease (DJD), i.e., arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Board remanded the claim for further development.

In a March 2012 rating decision, on remand, the Appeals Management Center (AMC) granted service connection and a separate 10 percent rating for a right knee scar from the surgery for the right knee disability, retroactively effective as of February 14, 2012, but confirmed and continued the 10 percent rating for the right knee disability, itself, in a March 2012 supplemental statement of the case (SSOC).  The Veteran has not appealed the rating or effective date for the scar.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  So this decision will only concern the 10 percent rating for his underlying right knee disability.


FINDING OF FACT

The Veteran's right knee disability has been manifested by no worse than mild instability, painful motion, flexion limited to no less than 90 degrees, extension limited to no greater than 5 degrees, and objective evidence of arthritis.



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the right knee disability (that is, for the instability component).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

2.  Because, however, there is radiographic confirmation of arthritis in this knee with consequent limitation of motion, the criteria are met for a separate 10 percent rating for this additional right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Here, by means of a February 2006 letter, the Veteran was provided all essential notice concerning his increased-rating claim and in response has had meaningful opportunity to participate effectively in the development of this claim.  The letter duly apprised him of the information and evidence not then of record that was necessary to substantiate this claim, the information and evidence that VA would obtain, and the information and evidence he instead was expected to provide.  

In increased-rating claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative diagnostic codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  He is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He certainly has not alleged nor shown any notice deficiency that is outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As for the duty to assist him with his claim, all obtainable records have been secured, including his service treatment records (STRs) and post-service medical records, and he was afforded VA examinations assessing and reassessing the severity of his right knee disability - the reports of which contain the information needed to make this important determination and address the applicable rating criteria.  There was also compliance, certainly substantial compliance, with the Board's November 2011 remand directives in obtaining additional treatment records and arranging for another VA compensation examination reassessing the severity of this right knee disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board therefore may proceed to adjudicating the merits of this appeal.


Legal Criteria and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, all reasonable doubt regarding the severity of the disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found; in other words, it is permissible to "stage" the rating to compensate the Veteran for this variance in the severity of his disability.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (applying this practice in an initial-rating context); Hart v. Mansfield, 21 Vet. App. 505 (2007) (also applying this practice in an established-rating context).

The Board must determine the probative value of all evidence submitted, so both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 


Although there is an obligation to provide sufficient reasons and bases supporting an appellate decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

In January 2006, the Veteran complained of chronic right knee pain.  Objective physical examination revealed no edema, erythema, swelling, or restriction of movement (i.e., limitation of motion).  He also ambulated without difficulty.  X-rays of this knee were normal., as well.

On May 2006 VA examination, he denied numbness, but complained of intermittent right knee pain, stiffness, and giving way.  Physical activity and prolonged standing increased the pain.  During the past 12 months he missed 5 to 7 days of work due to flare-ups.  These episodes were manifested by swelling and increased right knee pain.  On examination, the Veteran's gait was normal.  Right knee flexion was 0 to 140 degrees and extension was to 0 degrees.  Mild crepitus was present, but there was no pain, weakness, lack of coordination, fatigue, or lack of endurance with repetition.

In April 2007, mild crepitus was found, but flexion and extension were without limitation.  In September 2007, the Veteran complained of intermittent right knee pain.  The examination revealed there was no limitation in motion, instability, or effusion.  X-rays showed mild arthritic changes.  In November 2007, the Veteran complained of recurrent right knee pain and stiffness.  There was no evidence of instability, crepitus, swelling or warmth.

On December 2008 VA examination, the Veteran complained of being in near-constant right knee pain with constant stiffness and occasional giving way and locking.  Prolonged standing and walking increased his right knee pain.  He reported the pain was moderate in severity but severe with flare-ups.  His current medications produced no side effects.  His reported symptoms consisted of giving way, stiffness, locking episodes at least 2 to 3 times a week, tenderness, flare-ups, standing limited to 1 to 2 hours, and walking limited to 1 mile.  His gait was considered normal.  Additional findings were tenderness and clicks or snaps; there was no crepitation, grinding, instability, or patella or meniscus abnormality.  Right knee range of motion studies revealed flexion to 110 degrees and extension to 0 degrees; there was objective evidence of painful active motion.  There was also evidence of pain following repetition but there was no additional limitation of motion, increased pain, fatigue, weakness, or incoordination.  With flexion, pain began at 90 degrees and ended at 110 degrees.  With extension, pain began at -20 degrees and ended at 0 degrees.  The Veteran was not employed but there were significant side effects on the usual occupation .  He had decreased mobility and the disability impacted his usual daily activities.  Chores, shopping, and exercise were mildly to moderately affected, travel was moderately affected, driving was mildly affected and the impact on dressing was none to mild.  Sports were prevented.

A November 2009 VA domiciliary note shows the Veteran reported his right knee pain worsened due to weather and improved with heat and support.  He also indicated that his pain did not prevent him from doing anything.

In May 2010, the Veteran requested a knee brace.  On examination, the range of motion was within normal limits, but there was mild tenderness on the lateral aspect.  He also complained of instability with weight bearing.  Active and passive flexion was to 95 degrees and extension was to 5 degrees.  Valgus and varus stress tests, anterior and posterior drawer, and Lachman tests were negative.  There was mild subpatella edema.  His gait was within normal limits and he ambulated without assistive devices.

A July 2011 VA record indicates his right knee has worsened since a June 2011 motor vehicle accident.  He had mild knee swelling.  He was able to toe walk and heel-toe walk.  His gait was normal.

In August 2011, he reported having sharp knee pain and occasional weakness; he was having some symptoms prior to the accident and wore a brace daily for support.  In October 2011, the Veteran reported his knee had improved but he still had occasional sharp pain.  He continued to wear a knee brace daily.  On examination, he could do full weight bearing.  A November 2011 VA record indicates the Veteran reported no change in his knee.  His symptoms were managed and he continued to take medication.

On February 2012 VA examination, the Veteran complained of constant knee pain that was moderate to severe and improved with a heating pad an Aleve as well as topical analgesic balm.  His pain worsened with weight bearing and movement.  Flare-ups did not impact his right knee or leg function.  On examination, right knee flexion was to 90 degrees and extension was to 0 degrees.  Pain was present beginning at 0 degrees.  He was unable to perform repetitive-use testing due to his complaints of pain with knee movement, so he was unable to do DeLuca testing.  The Veteran had additional limitation in range of knee motion after repetitive-use testing and there was functional loss and/or functional impairment of the knee and leg.  Strength and stability testing was normal, and there was no evidence of recurrent patellar subluxation/dislocation.  The Veteran wore a knee brace for his right knee but his functioning was not so diminished that amputation with prosthesis would equally serve him.  He reported that his employment was in warehouse work.  Due to his pain, he was unable to stand for more than 90 minutes and his constant pain interfered with his concentration.

When entitlement to service connection for this right knee disability was established way back in a March 1993 rating decision, an initial 10 percent evaluation was assigned under Diagnostic Code 5257 based on findings of slight instability on VA examination.  

Code 5257 provides ratings for "other" impairment of the knee that includes recurrent subluxation or lateral instability.  If there is "slight" consequent disability, then it is rated as 10-percent disabling, if "moderate" then as 20-percent disabling, and if "severe" then as 30-percent disabling.  See 38 C.F.R. § 4.71a.

These descriptive terms "slight", "moderate" and "severe" are not defined in this Diagnostic Code.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are equitable and just.  38 C.F.R. §§ 4.2, 4.6.

But this service-connected right knee disability also includes traumatic arthritis, which is rated under Code 5010, which, in turn, is rated under the criteria for degenerative arthritis found in Code 5003.

Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  When there is no limitation of motion of the specific joint or joints involved, Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that these 20 and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Codes 5013 to 5024, inclusive.  Id.  Therefore, the Board has analyzed this claim under the appropriate Codes applicable to the knees pertaining to degenerative/traumatic arthritis and limitation of motion.  38 C.F.R. § 4.71a, Codes 5003, 5010, 5260, and 5261 (2013). 

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Code 5259 provides a 10 percent rating for removal of symptomatic semilunar cartilage.

Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0-percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling

Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion (DC 5260) and of knee extension (DC 5261) without violation of the rule against pyramiding at 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes.  See VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990  (2004).

Separate disability ratings also are possible for arthritis (under DC 5003) and instability (under Code 5257).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997).  When X-ray findings of arthritis are present and a Veteran's knee disability is rated under Code 5257, he would be entitled to a separate compensable rating under Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,703 (1998).  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

During the appeal, the Veteran has complained of knee instability, including locking and giving way.  See May 2006 and December 2008 VA examinations, and May 2010 VA treatment record.  But there has been no objective clinical evidence of instability or subluxation.  See December 2008 and February 2012 VA examinations and VA treatment records in September 2007, November 2007, and May 2010.  With only subjective complaints, and no objective clinical evidence of right knee instability, it cannot be said that he has more than what amounts to "mild" or "slight" instability.  This level of instability is rated as 10-percent disabling under Code 5257, so his existing rating is sufficient to compensate him for this level of instability.

Turning also, however, to whether a separate rating (so apart from this) is warranted based on right knee arthritis, the disability must first be considered based on the extent there is consequent limitation of motion.  The treatment records have shown the right knee to primarily have normal extension and flexion, so to have full range of motion from 0 to 140 degrees.  See May 2006 VA examination report, and VA treatment records in January 2006, April 2007, and September 2007.  Indeed, even when painful motion and limitation were shown for flexion, such as during the December 2008 and February 2012 VA examinations, and in May 2010, they did not meet the criteria for a 0 percent rating under Code 5260.  As for extension, limitation consistent with a 0 percent rating was only demonstrated in May 2010.  Nonetheless, when limitation of motion is noncompensable a 10 percent rating is assignable for each major joint under Code 5003.  Therefore, a separate 10 percent is warranted for the right knee arthritis because it is a major joint affected by limitation of motion.

That said, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., 0-percent disabling) under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

The Veteran therefore is at most entitled to a separate 10 percent rating for his right knee arthritis and consequent painful motion that is functionally equivalent to limitation of motion.

An even higher rating under other Codes such as 5258 or 5256 would be inappropriate since there is not the required indication of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, or ankylosis.  Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Even when accounting for the fact that arthritic pain may at times lessen the Veteran's range of right knee motion, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially according to the definitions provided contemplates absolutely no motion at all.

Extra-schedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). 

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the Rating Schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the right knee disability under consideration.  The Rating Schedule fully contemplates the described symptomatology (arthritic pain, instability, etc.) and provides for ratings higher than those assigned based on more significant functional impairment.  The rating criteria that contemplate the symptomatology of this knee that has been shown, including the arthritic pain, consequent limitation of motion, and instability have been applied to the evaluation of the right knee disability as a whole (hence, the reason for assigning separate ratings for the instability, arthritis, and scar).  See 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260 and 5261.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Indeed, even if the right knee disability managed to satisfy the first prong of the Thun analysis, it does not also the second, much less the third, 
so extra-schedular consideration would not be warranted, regardless.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  As further example, despite his complaints of severe right knee pain with prolonged walking and standing, the Veteran is not shown to have missed many days of work or had frequent hospitalizations because of this service-connected disability.  Moreover, he has reported his pain improves with medication and other forms of treatment.  Thus, extra-schedular referral is unwarranted in this case.



ORDER

A rating higher than 10 percent for the instability component of the right knee disability is denied.

However, a separate 10 percent rating is granted because there also is right knee arthritis, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


